605 N.W.2d 666 (1998)
PEOPLE of the State of Michigan
v.
Juan Emilio ORTIZ.
Docket No. 110299, COA No. 192779.
Supreme Court of Michigan.
March 17, 1998.
Reconsideration Denied May 28, 1998.
In lieu of granting leave to appeal, the judgment of the Court of Appeals is reversed, and the defendant's conviction reinstated for the reasons stated by the dissenting opinion in the Court of Appeals. MCR 7.302(F)(1). Reported below: (After Second Remand) 224 Mich.App. 468, 569 N.W.2d 653.
BOYLE, J.
The defendant was convicted at a bench trial of possession of more than 25 but less than 50 grams of cocaine. However, following an evidentiary hearing ordered by the Court of Appeals, the trial court ruled that evidence seized as a result of execution of a search warrant should have been suppressed because the officers violated M.C.L. § 780.656; MSA 28.1259(6), the so-called "knock-and-announce" statute. The trial court set aside the conviction, and later dismissed the case. After second remand, the Court of Appeals affirmed. 224 Mich.App. 468, 569 N.W.2d 653 (1997).
I conclude that suppression of the evidence was inappropriate. The seizure was not the product of the claimed violation of the knock-and-announce statute, but rather was the product of a later entry that did not violate the statute. I, therefore, concur in the reversal and reinstatement of the defendant's conviction.